Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 1 of 19            FILED
                                                                  2019 Mar-07 PM 03:39
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




 EXHIBIT 2
         Article published on July 3, 2017
Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 2 of 19
Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 3 of 19
Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 4 of 19
Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 5 of 19
Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 6 of 19
Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 7 of 19
 Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 8 of 19




  EXHIBIT 3
Retraction Demand Letter sent on September 24, 2018
Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 9 of 19
Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 10 of 19
Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 11 of 19
Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 12 of 19
    Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 13 of 19




      EXHIBIT 4
Retraction Demand Response Letter sent on October 11, 2018
         Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 14 of 19
                                                                           21st Floor
                                                                           1251 Avenue of the Americas
                                                                           New York, NY 10020-1104

                                                                           Rachel Strom
                                                                           (212) 402-4069 tel
                                                                           (212) 379-5244 fax

                                                                           rachelstrom@dwt.com




October 11, 2018

Bobby H. Cockrell, Jr.
Cockrell, Ford, Townsend & Ritchey, LLP
1409 University Blvd.
Tuscaloosa, AL 35401
bcockrell@cftr.law


                   Re: Adam Jones and Josh Hastings/BuzzFeed, Inc.

Dear Mr. Cockrell,

I am outside counsel for BuzzFeed, Inc. I write regarding your September 24, 2018
correspondence on behalf of Investigators Adam Jones and Josh Hastings demanding a retraction
of the BuzzFeed News article titled, “A College Student Accused A Powerful Man of Rape.
Then She Became a Suspect” (the “Article”) and, to some extent, the follow-up report titled “The
Parents Of A College Student Who Killed Herself After Reporting She Was Raped Have Filed A
wrongful Death Suit,” (the “Follow-Up Report”). We have carefully reviewed your demand,
disagree with your assertions, and concluded that your clients have no claim. As such, we
respectfully decline your demand to retracting the Article or the Follow-Up Report (together, the
“Articles”).

  I.     THE ARTICLES ARE PRIVILEGED AS FAIR AND TRUE REPORTS

Although the specific issues your clients have with the Articles are not actionable for all the
reasons listed in Part II, below, we note at the outset that your chief complaint – that the Articles
do not take your clients’ side of the investigation into Megan Rondini’s allegations of rape into
consideration (the “Rondini Investigation”) – is meritless and not actionable. Rather, the
Articles are fully privileged as fair and true reports of the Rondini Investigation.

The Articles at issue are the result of BuzzFeed’s own intensive and through investigation into
the Rondini Investigation. They lay out how Ms. Rondini went from reporting her claim that she
was raped by one of the most prominent men in Tuscaloosa to, that same day, becoming a
criminal suspect after she herself admitted to taking three dollars and a gun (for no more than a
few minutes) from her alleged rapist when she tried to leave the scene of the house of where she
claimed she was raped. The Articles also report that even though your clients were interested in
investigating Ms. Rondini’s theft, Mr. Bunn was never so much as charged with any crime, even
though he lied to the police during their investigation by claiming that Mr. Rondini was never at


4847-6928-0631v.1 0100812-000012
         Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 15 of 19
Mr. Cockrell
October 11, 2018
Page 2


his house when, as he later admitted, not only was she at his house but that they did, in fact, have
sex. Importantly, your clients, do not, and cannot dispute any of these fundamental points – and
this dooms your clients’ peripheral complaints.

Specifically, BuzzFeed has a privilege to fairly and accurately report on government
proceedings, including the Rondini Investigation. See N.Y. Civ. Rights L. § 74; Wilson v
Birmingham Post Co., 482 So. 2d 1209, 1211 (Ala. 1986). In fact, courts have recognized that
reporting on law enforcement investigations are particularly important as it furthers this nation’s
“strong policy” of allowing citizens to “‘monitor the conduct of its government’ and its
personnel, such as law enforcement officers.” Wilson, 482 So 2d at 1211.

Apparently, your clients have now latched on to some text messages that Mr. Bunn is using to
support his defense in a wrongful death suit. See
https://www.al.com/news/birmingham/index.ssf/2017/07/lawyer_for_man_accused_in_alle.html.
But the Article at issue here is about the Rondini Investigation, and those messages were never a
part of the Rondini Investigation. They were never once mentioned in Investigator Jones’
interrogation of Ms. Rondini nor cited in the Felony Packet, which contains support for law
enforcement’s conclusion that “no sexual assault occurred.” They were not brought by your
clients after BuzzFeed sought their comments before publication of the Article nor were they
mentioned by Captain Gary Hood in his extensive email exchange with Katie Baker, the author
of the piece, when he provided support for law enforcement’s conclusion that no rape occurred.
And, more than that, there is no proof that Ms. Rondini sent the messages herself – indeed, there
were hours of time that evening where her memory lapsed and anyone could have used her
phone.

At bottom, your clients’ focus is on what they wish BuzzFeed had included in the Articles, but in
reporting on a judicial proceeding or investigation, “there is ‘no requirement that the publication
report the plaintiff’s side of the controversy.’” Alf v. Buffalo News, Inc., 100 A.D.3d 1487, 1489
(4th Dep’t 2012) (quoting Cholowsky v. Civiletti, 69 A.D.3d 110, 115 (2d Dep’t 2009)), aff’d, 21
N.Y.3d 988 (2013). Thus, notwithstanding a libel plaintiff’s contention that an “article … is
misleading because it focuses on only one aspect of the … lawsuit,” the fair report privilege fully
applies so long as – like this case – “the basis for each of the contested statements may be found
in” the proceeding being reported. Tenney v. Press-Republican, 75 A.D.3d 868, 868–69 (3d
Dep’t 2010). See also McDonald v. E. Hampton Star, 10 A.D.3d 639, 639‒40 (2d Dep’t 2004)
(“fail[ure] to report” additional information favorable to plaintiff does not defeat privilege).

In fact, even outside of the fair report context, a libel plaintiff’s argument that an article is
defamatory because it omitted various facts favorable to the plaintiff “fails in deference to the
Defendants’ editorial discretion in what to publish. . . . The law of defamation is concerned with
whether a publisher reports a story truthfully, not generously.” Turner v. Wells, 879 F3d 1254,
1270 (11th Cir. 2018) (citing Perk v. Reader’s Digest Ass’n, 931 F.2d 408, 412 (6th Cir. 1991)
(“[Publishers] have no legal obligation to present a balanced view of what led up to [the
publicized event].”); Janklow v. Newsweek, Inc., 759 F.2d 644, 648 (8th Cir. 1985) (concluding



                                                 2
4847-6928-0631v.1 0100812-000012
          Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 16 of 19
Mr. Cockrell
October 11, 2018
Page 3


that Newsweek was not liable for omission of additional facts where the omission did not make
what was published untrue).”)

Thus, while it is clear that your clients wished that BuzzFeed wholeheartedly affirmed their
conclusion that Ms. Rondini was not raped, because BuzzFeed accurately and fairly reported on
the Rondini Investigation that led to your clients’ conclusion, the Articles are privileged and not
actionable.

II.       THE SPECIFIC CLAIMS ARE ALSO NOT ACTIONABLE

With this backdrop in mind, it is clear there is no liability as to your clients’ specific issues with
the Articles.

First, your clients claim the Article is actionable simply because it omitted facts that would
support your clients’ position in the Rondini Investigation. As noted above, this is wrong as a
matter of law. See also Machleder v. Diaz, 801 F.2d 46, 55 (2d Cir. 1986), cert. denied, 479
U.S. 1088 (1987) (“A court cannot substitute its judgment for that of the press by requiring the
press to present an article or broadcast in what the court believes is a balanced manner. It may
only assess liability when the press so oversteps its editorial freedom that it contains falsity and
does so with the requisite degree of fault.”). BuzzFeed, not your clients, has the constitutional
right to decide what information to include in its Articles. But, more fundamentally, as detailed
here, BuzzFeed did not, in fact, omit these alleged “omissions” from the Articles:

      •   “Stating that Investigators Jones and Hastings started building a case against Ms. Rondini
          and intentionally implying that there was no criminal case against her” because “[t]he full
          interview shows that Investigator Jones began questioning Ms. Rondini about the stolen
          money and gun only after Ms. Rondini admitted to taking the money and gun.”
              o But the Article does make it clear that Ms. Rondini “told investigators” that she
                  “grabbed $3 in case she had to take a cab and the gun ‘for safety,’” before
                  Investigator Jones read Ms. Rondini her “Miranda rights” and started “asking her
                  why she took Bunn’s gun.”

      •   “Ignoring the actual video of Ms. Rondini leaving and entering her apartment,” the night
          she claimed she was raped, where she did not appear to be “blacked out.”
              o The Article specifically quotes Capt. Hood’s argument that Ms. Rondini’s claim
                  that she blacked out was undercut by her admission “to being coherent” that
                  evening.

      •   “Ignoring the fact that Investigators Jones and Hastings had to consider the fact that Ms.
          Rondini was physically and mentally able to climb in and out of a two-story window at
          Bunn’s house without impaling herself on a wrought iron fence located just to the right of
          the ledge where she jumped off.”



                                                   3
4847-6928-0631v.1 0100812-000012
         Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 17 of 19
Mr. Cockrell
October 11, 2018
Page 4


              o Again, the Article specifically states that Ms. Rondini left Bunn’s “mansion by
                climbing out of his second-story window” where she then “jumped onto a gate
                and then to the dark, unfamiliar street below.”

    •    “Ignoring the physical and mental capacity of Ms. Rondini to pull a cooler and trashcan
         over to the second story roof ledge, climb back onto the second story roof ledge, and
         enter back into Bunn’s bedroom.”
             o Yet again, the Article specifically states that after Ms. Rondini leapt out of the
                 second-story window she “climb[ed] back into Bunn’s room and then out again”
                 to get her keys.

    •    “Implying that Investigators Jones and Hastings engaged in misconduct when classifying
         the case as a ‘special inquiry.’ A special inquiry merely classifies reported incidents that
         do not meet the elements of a crime or reported incidents that need more facts, evidence,
         or investigation in order to rise to the proper level necessary to charge an individual with
         the alleged crime.”
             o The Article specifically quotes Capt. Hood’s definition of a special inquiry,
                 noting that they include cases where “the investigators don’t think the complaint
                 meets the criteria to be a criminal charge under state law”, but that they “are
                 investigated just as seriously as sexual assaults.” Additionally, this statement is
                 not actionable because the Article is clear that the decision to classify the case as
                 a “special inquiry” was done before Ms. Rondini “went to the station for a follow-
                 up interview” with Investigator Jones. For this reason, the statement is not “of
                 and concerning” your clients, which is a requirement of any libel claim. New
                 York Times Co. v. Sullivan, 376 US 254, 291 (1964) (statement about particular
                 police action was not “of and concerning” police supervisor).

    •    “Omitting other evidence, such as Ms. Rondini’s admission that she never feared for her
         life or did not physically fight or resist Mr. Bunn.”
              o The Article is clear that Ms. Rondini’s claim that she was raped was not premised
                  on a physical threat. Rather, Ms. Rondini said she felt trapped in Mr. Bunn’s
                  house and “felt like just letting him have sex with me was the only way he would
                  let me go.” The Article also includes Investigator Jones’ perspective that Ms.
                  Rondini did not adequately resist Mr. Bunn because she “never kicked him or hit
                  him or tried to resist him.” May I also add, Ms. Rondini alleges that she told Mr.
                  Bunn that she did not want to have sex with him and only did so, against her will,
                  because she needed to get out of his house. To this day, it appears that your
                  clients do not find her lack of consent to having sex with Mr. Bunn to be
                  troubling. We disagree.

    •    “Omitting the fact that neither Investigator Jones nor Hastings was responsible for
         drawing blood or taking a urine sample from Ms. Rondini for forensic testing, when the
         hospital performed a basic rape kit.”


                                                  4
4847-6928-0631v.1 0100812-000012
         Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 18 of 19
Mr. Cockrell
October 11, 2018
Page 5


              o The Article notes that it is “unclear if the hospital even collected the blood and
                urine samples necessary for forensic testing when it performed a basic rape kit on
                Megan,” which makes it clear it was the hospital’s duty to collect these samples.
                (emphasis added). The Article does not state if Investigators Jones and Hastings
                were responsible for any further testing, although it is undisputed that they never
                tested – or recommended that – Megan’s blood or urine to be tested even after she
                admitted to having large memory lapses the night of the alleged rape.

Next, you claim that BuzzFeed omitted various pieces of evidence that were not actually a part
of the Rondini Investigation. For example, you claim BuzzFeed ignored Ms. Rondini’s Snapchat
videos and text messages or “handwritten” notes that your clients believe show Ms. Rondini may
have wanted to have sex with Mr. Bunn. But, as noted above, these were not a part of the
witness interviews or Felony Packet that supported your clients’ belief that no sexual assault
occurred, so they were not a part of the BuzzFeed articles that reported on the Rondini
Investigation. Incidentally, these messages and notes were also not cited by your clients or Capt.
Hood in response to BuzzFeed’s detailed questions before publication. And, notably, they do not
alter the possibility that Ms. Rondini was, in fact, raped by Mr. Bunn. As your clients seem to
not understand, it is entirely possible that Ms. Rondini willingly went to Mr. Bunn’s house to
look at his animal collection, and, maybe even considered having sex with him, and still did not
consent to have sex with him when the time came.

Next, some of your clients’ complaints amount to an objection with BuzzFeed’s constitutionally
protected opinions. As you may know, “false or not, libelous or not,” expressions of opinion
“are constitutionally protected and may not be the subject of private damage
actions.” Steinhilber v. Alphonse, 68 N.Y.2d 283, 286 (1986). See also Turner, 879 F.3d at
1262 (“statements that are not readily capable of being proven false, and statements of pure
opinion are protected from defamation actions by the First Amendment”); Adelson v. Harris, 774
F.3d 803, 807 (“where, as here, the grounds of the opinion expressed by the speaker are fully
disclosed, the opinion itself is normally held not to be actionable”). Your client complains that
the Article states that Investigator Jones “quickly decided that Megan Rondini had not fought
back against T.J. Bunn.” It is not disputed that Ms. Rondini told her side of the story in just
twenty-one minutes. And, in under two hours of questioning, Investigator Jones turned from
questioning Ms. Rondini about the alleged rape to focusing on her alleged theft of three dollars
and a pistol and telling her that, looking at it from his side, she “never kicked [Bunn] or hit him
or tried to resist him.” While you may not find this to be “quick,” that is BuzzFeed’s
constitutionally protected opinion. See Turner, 879 F.3d at 1264 (“Defendants’ subjective
assessment of [plaintiff’s] conduct is protected opinion).

Finally, you claim that the Article somehow implies that “there was something” sinister about
Jones’ “abruptly” leaving the room when Ms. Rondini admitted to leaving Mr. Bunn’s gun at his
property or Jones “asking about Ms. Rondini’s full behavior the night of the incident”, or
“Investigator Hastings’s interview with Bunn.” Because the Article does not actually state that
your clients’ actions were “sinister,” “not only must” your clients establish that the statement is
susceptible of a defamatory meaning which the defendants knew to be false or which the

                                                  5
4847-6928-0631v.1 0100812-000012
         Case 7:19-cv-00403-RDP Document 1-2 Filed 03/07/19 Page 19 of 19
Mr. Cockrell
October 11, 2018
Page 6


defendants published with reckless disregard for its potential falsity, but also that the defendants
intended to imply or were reckless toward the implications.” Finebaum v Coulter, 854 So 2d
1120, 1124-25 (Ala. 2003) (emphasis added). While it is clear that BuzzFeed questioned the
necessity of these actions, BuzzFeed never stated or implied that these actions were “sinister.”

If all of this were not enough, your clients’ claims are meritless because they are unquestionably
public officials, see, Gary v Crouch, 923 So. 2d 1130, 1135 (Ala. Civ. App. 2005), who must,
but cannot, establish that BuzzFeed acted with constitutional malice, i.e. a subjective awareness
that the statements at issue were probably false. To the contrary, the Article is the culmination of
months of detailed research into the Rondini Investigation. BuzzFeed reached out to your clients
and to Capt. Hood before the publication of the Articles and incorporated Capt. Hood’s
comments to ensure that the Article included the perspective of the law enforcement officers
responsible for the Rondini Investigation. The authors of the Articles did not – and do not –
believe the Articles are in any way false. Thus, any libel claim will fail for this additional
reason.

While it is clear that your clients do not appreciate the national attention that has been drawn to
the Rondini Investigation and their conclusion that Ms. Rondini was not raped, BuzzFeed has
every right to report on the investigation that led them to that conclusion. For all the reasons
stated above, we decline your demands to retract the Article or the Follow-Up Report. We
further caution you against taking legal action that would clearly be futile, and reserve our right
to seek fees and costs should your client choose to follow through with these meritless
claims. Please feel free to contact me with any additional concerns you may have.

                                                      Sincerely,



                                                      Rachel Strom




                                                  6
4847-6928-0631v.1 0100812-000012
